DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “nxm”, but fails to provide definite ranges for n and m.
Claims 2-7 are rejected because they depend on claim 1 and does not provide further limitation on n and m.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai et al. (US 2009/0147186).
Regarding claim 1, Nakai teaches a liquid crystal display (LCD) device (Figs. 4, 28, 30), comprising a backlight module (Fig. 4: backlight; Figs. 28 and 30: light source), a first LCD panel (Figs. 4, 28 and 30: second panel, polarizer C and polarizer B) disposed on top of the backlight module, and a second LCD panel (Figs. 4, 28 and 30: first panel, polarizer B and polarizer A) disposed on top of the first LCD panel, wherein
 the first LCD panel comprises a first thin film transistor (TFT) substrate (Figs. 28 and 30: active matrix substrate, unlabeled, of second panel shown with the same structure as active matrix substrate 30 of first panel) and a fist liquid crystal layer (Figs. 28 and 30: liquid crystal layer, unlabeled, of second panel shown with the same structure as liquid crystal layer 26 of first panel) disposed on top of the first TFT substrate; the first LCD panel divides light from the backlight module into nxm partitions (Figs. 28 and 30: array of pixels/dots of second panel form nxm partitions), where nxm is the resolution of the first LCD panel; 
the second LCD panel comprises a second TFT substrate (Figs. 28 and 30: active matrix substrate 30 of first panel), a color filter (CF) substrate (Figs. 28 and 30: transparent substrate 10 deposited with color filters 21) oppositely disposed to the second TFT substrate, and a second liquid crystal layer (Figs. 28 and 30: liquid crystal layer 26 of first panel) disposed between the second TFT substrate and the CF substrate; and 


Regarding claim 2, Nakai teaches the LCD device according to claim 1. Nakai further teaches the LCD device according to claim 1, wherein the first LCD panel further comprises a first lower polarization plate (Figs. 28 and 30: Polarizer C) attached to a bottom side of the first TFT substrate, and a first upper polarization plate (Figs. 28 and 30: Polarizer B) disposed on top of the first liquid crystal layer.

Regarding claim 3, Nakai teaches the LCD device according to claim 1. Nakai further teaches the LCD device according to claim 1, wherein the second LCD panel further comprises a second lower polarization plate (Figs. 28 and 30: Polarizer B) attached to a bottom side of the second TFT substrate, and a second upper polarization plate (Figs. 28 and 30: Polarizer A) disposed on top of the CF substrate.

Regarding claim 4, Nakai teaches the LCD device according to claim 2. Nakai further teaches the LCD device according to claim 2, wherein the second LCD panel further comprises a second lower polarization plate (Figs. 28 and 30: Polarizer B) attached to a bottom side of the 

Regarding claim 5, Nakai teaches the LCD device according to claim 1. Nakai further teaches the LCD device according to claim 1, wherein the CF substrate comprises at least red color resists, green color resists, and blue color resists (Figs. 28 and 30: color filters 21 are the same as color filters 221 in Fig. 1, which contains red, green and blue colors according to para. [0224]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (US 2009/0147186) in view of Kimura (US 2010/0118006).
Regarding claim 6, Nakai teaches the LCD device according to claim 1. Nakai further teaches the LCD device according to claim 1, further comprising a display controller, wherein the display controller receives and processes a raw data signal (Fig. 4: “Input Signal”), outputs a first data signal (Fig. 4: data signal for second panel) to the first LCD panel conforming to the 
Nakai does not further teach the display controller is a field programmable gate array (FPGA). However, using a field programmable gate array (FPGA) as a display controller is not new in the related art.
Kimura, in the same field of endeavor, teaches in Fig. 1 and para. [0073] that it is an option using a field programmable gate array (FPGA) as an image processing unit 105 (i.e., a display controller).
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Kimura’s technique with Nakai’s technique using a field programmable gate array (FPGA) as a display controller.
There are limited options to select a display controller (Kimura: [0073]). Thus, one ordinary skill in the art would try any one of the options to optimize the result.

Regarding claim 7, Nakai/Kimura teach the LCD device according to claim 6. Nakai/Kimura further teaches the LCD device according to claim 6, wherein the FPGA outputs the first data signal to the first LCD panel and outputs the second data signal to the second LCD panel synchronously (Nakai: Fig. 4, [0313]; Kimura: Fig. 1, [0072]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (US 2009/0147186) in view of Kimura (US 2010/0118006), and further in view of Jiang et al. (US 2016/0170702).
claim 8, Nakai/Kimura teach the LCD device according to claim 6. Nakai/Kimura does not further teach the LCD device according to claim 6, wherein 
the first LCD panel has a first resolution 1920x1080; and 
the second LCD panel has a second resolution 3840x2160.
The differentiating limitations indicate that the second LCD panel has a resolution of 3840x2160, which is four times of a resolution of the first LCD panel.
Nakai teaches in Fig. 32 and Fig. 34 that the front panel has a resolution four times of the back panel (Note: in the front panel shown in Fig. 32, a R-subpixel, G-subpixel and B-subpixel form a color pixel; in the back panel shown in Fig. 34, a pixel has a width twice and a length twice of a color pixel of the front panel; as a result, the resolution of the back panel is four times of the front panel). However, Nakai does not specifically teach that the front panel has a specific resolution of 3840x2160.
In the same field of endeavor, Jiang teaches in para. [0062], wherein
the front/second LCD panel has a second resolution 3840x2160 (Para. [0062]: “the front LCD panel 48 may include a pixel resolution of approximately 2 k to 4 k (e.g., from approximately 2048x1080 to approximately 3840x2160 or …)”).
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Jiang’s technique with the technique of Nakai in view of Kimura configuring the front LCD resolution of Nakai to have a resolution of 3840x2160. The modification would result in the back LCD resolution being 1920x1080.
The motivation/suggestion would have been to achieve a LCD having both a very high contrast ratio and a very high resolution, which is always desirable in terms of a user’s experience.

Regarding claim 9, Nakai/Kimura/Jiang teach the LCD device according to claim 8. Nakai/Kimura/Jiang further teach the LCD device according to claim 8, wherein 
the raw data signal conforms to the second resolution 3840x2160 (see claim 8 and Fig. 9 of Jiang); and 
the first data signal output from the FPGA by compressing the raw data signal to the first LCD panel conforms to the first resolution 1920x1080 (see modification applied to claim 6 for the limitation related to use of the FPGA; see Fig. 9 of Jiang and note that compressing of the raw data of image 138 to conform to reduced resolution for the back/first LCD panel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693